Citation Nr: 0007746	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-32 642A	)	DATE
	)
	)


THE ISSUE

Whether the January 1952 decision by the Board of Veterans' 
Appeals which denied the veteran's claim for a rating in 
excess of 30 percent for dementia praecox should be revised 
or reversed due to clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.  He died in February 1955.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following a motion by the appellant dated in April 
1999 seeking a revision of the Board's January 21, 1952 
decision on the grounds of clear and unmistakable error.  


FINDINGS OF FACT

1.  In a decision dated January 21, 1952, the Board denied 
the veteran's claim for a rating in excess of 30 percent for 
his service-connected dementia praecox, on the basis that the 
evidence showed that the veteran's disorder was essentially 
in remission, and did not meet the level of severity required 
for a higher rating.

2.  The facts as they were known at the time of the Board's 
decision of January 21, 1952 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the Board decision of January 21, 1952 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of January 21, 1952 wherein the Board denied the 
veteran's claim for a rating in excess of 30 percent for his 
service-connected dementia praecox did not contain CUE.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 20.1400, 20.1403 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that an inactive 
claims file from the Federal Records Center in Chicago, 
Illinois has recently been obtained by the Board.  This file 
contains evidence relevant to the claim for CUE in a prior 
Board decision, and was provided to the veteran's service 
representative so that a revised Informal Hearing 
Presentation could be issued.  This new Informal Hearing 
Presentation was recently received by the Board.  The Board 
finds that, since this is a claim in which the Board 
exercises original jurisdiction, a remand to the RO for 
consideration of this newly-procured evidence is not 
required.

The appellant essentially contends that the Board decision of 
January 21, 1952 which denied an increased rating for 
dementia praecox was founded on CUE, and that but for that 
error, he would have been rated as 100 percent disabled at 
all times from November 15, 1944 until his death on February 
7, 1955.  Indeed, she maintains that the veteran should have 
been rated as 100 percent disabled at all times from his date 
of discharge until his death.  The appellant, both in her own 
statements and via her service representative, has 
articulated three basic theories for CUE in this Board 
decision.  First, she asserts that the veteran was totally 
disabled at the time of the Board's rating decision, and, 
indeed, at all times since his discharge from service, and 
should have been granted a 100 percent rating by the Board 
based on the evidence then before it.  Second, she claims 
that the Board's decision was based on a misdiagnosis of the 
veteran's true disability, since his symptoms were later 
determined to stem from a brain tumor, which eventually 
caused his death.  Finally, she maintains that the Board 
erred in framing the issue on appeal as a claim for an 
increased rating, instead of a claim challenging the 
propriety of the RO's rating reduction.  In this regard, she 
asserts that VA failed to follow the procedures then in 
effect for reducing a total disability rating, and that he 
should not have been reduced.  The Board shall address each 
contention in turn. 

As noted above, the appellant has challenged the Board's 
January 1952 decision on the grounds of CUE.  38 U.S.C.A. §§ 
5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (1999); VA 
O.G.C. Prec. Op. 01- 98 (Jan. 13, 1998).  These new statutory 
and regulatory provisions permit a claimant to demand review 
by the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
review of such determinations by the Court.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  A party disagreeing with the 
Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

The Board notes that a claim of CUE is not a claim or 
application for VA benefits. Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, the requirements of well-groundedness and the VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411(c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE claims.  38 
C.F.R. § 20.1411(a) and (b).  A CUE motion is not an appeal 
and therefore, with certain exceptions, it is not subject to 
the provisions of 38 C.F.R. Parts 19 and 20, which relate to 
the processing and disposition of appeals. 38 C.F.R. § 
20.1400.

Nothing in the recent changes to the law concerning Board CUE 
is intended or should be construed to apply to claims 
involving CUE in an RO decision under 38 C.F.R. § 3.105(a) 
(1999) or under new section 38 U.S.C.A. § 5109A, where that 
RO decision has not been subsumed by Board decisions.  See 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998) (aff'g 
Dittrich v. West, 11 Vet. App. 10 (1998)).  Furthermore, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of Board 
CUE. 38 C.F.R. § 20.1400(b).

The newly enacted regulations concerning evaluation of prior 
Board decisions for CUE are explicit as to what constitutes 
CUE.  In general, it is noted that clear and unmistakable 
error is a "very specific and rare kind of error," an error 
"of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See 38 C.F.R. § 20.1403 
(1999); Fugo v. Brown, 6 Vet. App. 40, 43 (1991).  The type 
of errors involved occur where the correct facts, as they 
were known at the time, were not before the Board, or where 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  Examples 
of errors which are not CUE include a change in a diagnosis, 
failure to fulfill the duty to assist, disagreements as to 
the weighing of evidence, and changes in the interpretation 
of statutes or regulations.  38 C.F.R. § 20.1403(d) and (e).  
Essentially, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
See Russell v. Principi, 3 Vet. App. 310, 313-314 (en banc) 
(1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

A motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  38 C.F.R. § 20.1403(b); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

First, the Board has considered the appellant's contention 
that the Board's denial of an increased rating in January 
1952 was simply wrong based on the evidence.  A review of the 
veteran's claims file reveals that the veteran originally 
filed his claim for service connection for a "nervous 
breakdown" in December 1943.  In a rating decision dated in 
February 1944, the RO granted the veteran's claim for service 
connection for his psychiatric disorder, then termed an 
"unclassified neurosis," and assigned a 50 percent 
disability rating, effective from October 24, 1943, the day 
following his discharge from the military.  In April 1944, 
the RO issued a rating decision which proposed to reduce the 
veteran's disability rating from 50 percent to 10 percent 
disabling.  This reduction was subsequently effectuated on 
June 19, 1944.  In a rating decision dated in January 1945, 
the RO increased the veteran's disability rating to 100 
percent, effective November 15, 1944, following the receipt 
of the report of a VA special neuropsychiatric examination.  
In June 1951, the RO issued a rating decision which proposed 
to reduce the veteran's disability rating to 30 percent, 
following the receipt of a VA special neuropsychiatric report 
which indicated that the veteran's psychosis was in complete 
remission.  This reduction was effectuated on August 15, 
1951.  On September 17, 1951, the RO received a statement 
from the veteran's treating physician, Dr. J. P. Simpson, 
which was accepted as a claim for an increased rating.  The 
RO then issued a rating decision, dated in September 1951, 
which confirmed and continued the 30 percent rating.  In 
October 1951, VA received a VA Form P-9, Claimant's Appeal to 
Administrator of Veterans' Affairs, in which he appealed the 
September 1951 decision rendered by the Louisville, Kentucky 
RO.  In the section reserved for allegations of alleged 
errors of fact or law in the decision from which the appeal 
was taken, the veteran stated that "I have furnished good 
evidence showing that I am unable to do any kind of work on 
account of my nervous condition to support my family, and 
that I am entitled to an increase in the rate of my 
compensation, and your Bureau erred in refusing to increase 
my compensation payments."  The RO then issued a rating 
decision dated in October 1951, in which it requested a 
physical examination, and a rating decision dated in December 
1951, which confirmed and continued the 30 percent rating.  
On January 21, 1952, the Board issued a decision which upheld 
the RO's denial of an increased rating, holding that "a 
rating in excess of the thirty per cent (30%) currently in 
effect for the neuropsychiatric condition is not warranted."  
The appellant claims that this decision was wrong, based on 
the evidence available at that time.

At the time of the Board decision, the veteran's dementia 
praecox was evaluated as 30 percent disabling under 
Diagnostic Code (DC) 9000 of The Schedule for Rating 
Disabilities, 1945 edition (Rating Schedule).  Under DC 9000, 
pursuant to which the severity of dementia praecox, simple 
type, was evaluated, a 70 percent disability rating was 
warranted following a period of total incapacity, with 
definite manifestations of psychosis, such as retardation, 
withdrawal, apathy, irrelevant responses, ideas of reference, 
etc., of sufficient severity to produce severe impairment of 
social and industrial adaptability.  A 30 percent rating was 
warranted for dementia praecox in partial remission, 
following total incapacity as listed above, with lesser 
symptomatology such as to produce definite impairment of 
social and industrial adaptability.  A 50 percent rating was 
warranted for dementia praecox in partial remission, 
following total incapacity as listed above, with lesser 
symptomatology such as to produce considerable impairment of 
social and industrial capacity.  Finally, a 100 percent 
rating was warranted when dementia praecox was of such 
severity as to require institutional care, definitely 
deteriorated, or with delusions, inaccessibility, stereotypy, 
or other psychotic symptomatology of sufficient severity to 
produce complete social and industrial incapacity.

The Board finds that there was copious evidence indicating 
that the veteran's disorder was in remission, and was no more 
than "definite" in severity.  For example, the Board 
considered a VA discharge summary for the veteran's period of 
hospitalization from June 1950 to December 1950.  This 
summary indicated that the veteran was "examined and 
observed thoroughly and given a series of psychological 
tests" by the Medical Staff in July 1950, and was given a 
diagnosis of "psychosis, unclassified, in full remission."  
A subsequent examination in September 1950 again found the 
veteran's disorder to be "in remission."  At the time of 
discharge in December 1950, the final relevant diagnosis was 
psychosis, unclassified, in remission, with the severity of 
symptoms listed as "mild" and the estimated incapacity 
listed as "minimal."  The "status of discharge" indicated 
that "[w]hen he was released from the hospital he was 
considered to be competent and not psychotic with complete 
industrial and social capacity."

Also considered was the report of a VA special 
neuropsychiatric report dated in June 1951.  Following an 
examination, the examiner stated that "[a]t present we have 
no evidence of psychosis.  It is noted that the patient has 
recently started a correspondence course in radio, and this 
fact alone will assist him in relieving his financial 
difficulties and he should be encouraged to continue in this 
course."  Final diagnosis was psychosis, unclassified, in 
complete remission, but with residual neurasthenic 
complaints.  His incapacity was deemed to be "moderate," 
and he was found to be "competent."

Finally, the Board also considered a VA discharge summary for 
a period of hospitalization from October to November 1951.  
At that time, the examiner again noted that the veteran had 
taken an approved correspondence course in radio mechanics, 
and had recently done some work on a part-time basis for his 
father-in-law cutting timber.  The veteran reported that he 
had not worked in several months, but also noted that 
occupational opportunities in his community were limited and 
he did not feel that he could engage in heavy physical labor.  
Examination revealed no evidence of any psychotic thought 
content or behavior, and it was felt that the veteran 
presented a clinical picture of passive dependent 
personality.  There was also reportedly evidence to indicate 
a reaction of an asthenic nature.  Final diagnoses included 
psychosis, unclassified, from history, in remission, and an 
asthenic reaction, manifested by easy fatigability, vague 
nervousness, absence of motivation, and anxiety, mild.  His 
estimated incapacity was deemed to be "mild," and his 
status on discharge was competent.  It was noted that his 
social and industrial capacity was partial without 
supervision.

Based on the evidence above, including at least three medical 
determinations that the veteran's disorder was in remission, 
the Board finds that there is ample evidence to support the 
Board's conclusion that the severity of the veteran's 
disorder did not warrant a rating in excess of 30 percent, 
and that that conclusion was not clearly and unmistakably 
erroneous.

The Board acknowledges that there was some evidence 
considered by the Board which tended to show that the veteran 
was completely incapacitated, including a statement dated in 
July 1951 from W. S. Cooper, M.D., and statements dated in 
July and August 1951 from J. P. Simpson, M.D.  However, there 
is no evidence that this evidence was not considered by the 
Board, or that these documents were somehow overlooked by the 
Board.  On the contrary, the January 1952 Board decision 
specifically cited to the statements by Drs. Cooper and 
Simpson, among others, in making its determination.  However, 
to the extent that the appellant is maintaining that these 
pieces of evidence were more probative or convincing than the 
other evidence which showed his disorder to be in remission, 
the Board notes that 38 C.F.R. § 20.1403(d)(3) explicitly 
states that a difference of opinion in the Board's evaluation 
of the evidence, i.e., "[a] disagreement as to how the facts 
were weighed or evaluated," does not constitute CUE.  Thus, 
the correct facts as stated in this case as they were known 
to the Board in January 1952 lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.
 
Therefore, the Board's analysis must turn to the appellant's 
second contention, that the Board did not have all the 
correct facts before it at the time of its decision, and, 
indeed, based its decision on a clear misdiagnosis of the 
veteran's condition.  In reviewing the veteran's claims file, 
the first medical evidence that indicated that there was a 
possibility that the veteran was suffering from anything 
other than a psychiatric disorder is found in a letter to the 
appellant dated January 26, 1955, during the veteran's period 
of hospitalization just prior to his death.  At that time, 
the veteran's treating physician noted that they had not yet 
made a definite diagnosis in the veteran's case, although 
"the possibility of a brain tumor is being considered."  
However, he noted that "so far nothing very suggestive of 
such a condition has been found."  The first evidence of any 
indication of the presence of a brain tumor is found a few 
days later in a letter to the appellant dated February 4, 
1955, in which this same treating physician indicated that 
"[w]e have made further examinations on your husband, and 
the findings strongly indicate the possibility of a brain 
tumor."  However, he noted that further testing was required 
"[i]n order to make a definite diagnosis."  The first 
actual diagnosis of a brain tumor is found in the VA death 
summary dated February 11, 1955, which indicated a final 
diagnosis of "[b]rain tumor, left frontal lobe, malignancy 
code D, operated, expired."

The appellant contends that, had the Board been aware of the 
fact that the veteran was suffering from a brain tumor, 
rather than relying on the incorrect diagnosis of a 
psychiatric disorder, that their decision would have been 
different.  However, the Board notes that 38 C.F.R. 
§ 20.1403(d)(1) explicitly states that examples of situation 
that do not constitute clear and unmistakable error include 
changed diagnoses, i.e., "[a] new medical diagnosis that 
'corrects' an earlier diagnosis considered in a Board 
decision."  It appears that this is precisely the case in 
this veteran's situation.  Indeed, not only was the Board 
unaware of the later "corrected" diagnosis at the time of 
its January 1952 decision, but even the veteran's own 
physicians were unaware that he was suffering from a brain 
tumor until mere days before his death in February 1955.  
Therefore, since the veteran was not determined to be 
suffering from a brain tumor until more than three years 
after the Board's January 1952 decision, the Board finds that 
the correct facts, as they were known at the time of the 
Board's January 1952 decision, were indeed before it.

Third, the appellant maintains that the Board incorrectly 
framed the issue before it on appeal.  Essentially, she 
maintains that the Board should have considered the propriety 
of the RO's reduction of the veteran's service connected 
disability from 100 percent to 30 percent disabling, as 
proposed by the RO in a rating decision dated in June 1951 
and as effectuated April 15, 1951.  She asserts that the 
Board instead considered the veteran's claim as a claim for a 
rating in excess of 30 percent, i.e., an increased rating 
claim.  She claims that the Board erred in not following the 
relevant regulations extant in 1951 concerning the procedures 
for reducing a total disability rating which had been in 
effect for at least five years.

However, the Board finds that the Board was justified in 
treating the issue on appeal as an increased rating claim.  
First, the RO rating decision which proposed to reduce the 
veteran's compensation level from 100 percent to 30 percent 
was issued in June 1951.  This proposed reduction was 
confirmed in a subsequent RO rating decision dated in July 
1951.  This reduction then went into effect on August 15, 
1951, and the veteran's payments were thus reduced beginning 
with the September 1, 1951 check.  In September 1951, the RO 
received a statement from Dr. Simpson in which he stated his 
opinion that "[the veteran] is more than 30 percent 
disabled."  The RO construed the submission of this 
statement as a claim for a rating in excess of 30 percent, 
and therefore issued a rating decision, also dated in 
September 1951, in which the issue was listed as 
"[i]ncreased evaluation for nervousness."  This claim for a 
rating in excess of 30 percent was denied.  The veteran then 
submitted an appeal to the administrator of VA, received in 
October 1951.  At that time, the veteran indicated that he 
was appealing the decision rendered on his claim in September 
1951, stating that he was "entitled to an increase in the 
rate of my compensation."  He further asserted that "your 
Bureau erred in refusing to increase my compensation 
payments."

The Board finds that the Board was clearly justified in 
concluding that this appeal was submitted to the RO's denial 
of an increased rating in September 1951.  First, the veteran 
did not file an appeal immediately after the RO proposed to 
reduce his disability level from 100 percent to 30 percent in 
June 1951.  Instead, he waited until after this reduction had 
been effectuated, and a subsequent claim for increase had 
been denied.  Second, the veteran's own appeal did not 
indicate any disagreement with the RO's earlier reduction per 
se, but rather referred twice to the RO's refusal to 
"increase my compensation payments."  This serves as 
further evidence of the veteran's intent.  In any case, the 
Board finds that, given these facts, the Board's decision to 
treat the veteran's appeal as an appeal from the September 
1951 RO decision which denied an increased rating was of the 
type over which reasonable minds could differ, and does not 
rise to the level of CUE.  See Akins v. Derwinski, 1 Vet. 
App. at 231 ("Clear and unmistakable error requires that 
error, otherwise prejudicial, must appear undebatably." 
(emphasis added)).

Furthermore, even if the Board were to assume, without 
deciding, that the correct issue on appeal was the propriety 
of the rating reduction, the Board finds that a decision that 
the RO's reduction was justifiable would not be clearly and 
unmistakably erroneous.  Pursuant to the regulations in 
effect at the time, total disability ratings could not be 
reduced without physical examination showing material 
improvement in physical condition.  Examination reports 
showing such material improvement must have been evaluated in 
conjunction with all the facts of record, and consideration 
had to be given to whether the veteran attained improvement 
under the ordinary conditions of life.  38 C.F.R. § 3.170 
(1951).  Furthermore, "[r]atings on account of diseases 
subject to temporary or episodic improvement, e.g., manic-
depressive or other psychosis,...psychoneurosis, ...etc., will 
not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that permanent improvement of physical or 
mental condition has been demonstrated."  38 C.F.R. 
§ 3.172(a) (1951).  For permanent ratings or those which on 
account of their long continuance at the same level (5 years 
or more) were on a parity with permanent ratings, the rating 
agency was required to continue the rating in effect if doubt 
remained, pending a reexamination.  38 C.F.R. § 3.172(a), (b) 
(1951).

In this case, the veteran's total disability rating had 
indeed been in effect for at least five years.  However, 
there were at least three pieces of evidence, including two 
hospitalization discharge summaries and one VA examination 
report, which indicated that the veteran's service-connected 
disorder was in complete remission.  Thus, the reduction was 
not based merely on one examination report.  Furthermore, 
this evidence ranged in time from June 1950 to November 1951, 
a period of nearly one and one-half years.  Thus, the Board 
finds that the Board could reasonably have determined that 
the veteran's improvement was permanent.  Furthermore, the 
Board notes that in its January 1952 decision, the Board 
specifically noted that it had reviewed all post-service 
examinations and the affidavits and statements of eight 
people, including several physicians, thus indicating that 
the reports showing material improvement were evaluated in 
conjunction with all the facts of record.  Thus, even if the 
Board had framed the issue as the propriety of the rating 
reduction, and denied that claim, their denial would not have 
constituted clear and unmistakable, i.e., undebatable, error. 

Therefore, the Board finds that the criteria for establishing 
CUE in the prior final Board decision of January 21, 1952 
have not been met, and the appellant's claim must be denied.




ORDER

There was no CUE in the January 21, 1952 decision wherein the 
Board denied entitlement to an increased rating for dementia 
praecox, and, accordingly, that decision should not be 
revised or reversed.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals


 


